



COURT OF APPEAL FOR ONTARIO

CITATION:  Muslim Green Cemeteries Corporation v. Toronto
    Muslim Cemetery Corp., 2017 ONCA 732

DATE: 20170920

DOCKET: C63119

Doherty, LaForme and Miller JJ.A.

BETWEEN

Muslim Green Cemeteries Corporation

Applicant (Respondent in Appeal)

and

Toronto Muslim Cemetery Corp.

Respondent (Appellant in Appeal)

Shahzad Siddiqui, for the appellant

John Longo and Patrick Copeland, for the respondent

Heard:  September 19, 2017

On appeal from the order of Justice Dow of the Superior
    Court of Justice, dated November 22, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that he was denied procedural fairness when the
    application judge refused to adjourn the application.  The appellant points out
    that it was unrepresented by counsel, had taken steps to prepare a response,
    and that there had been no prior adjournments.

[2]

The application judge concluded that the adjournment request was an
    attempt to delay the proceeding.  That finding of fact has support in the
    record before the application judge.

[3]

In particular, we note that the history of this litigation in relation
    to this conduct supports the inference that the appellant was resisting through
    litigation and otherwise the performance of its obligations under the contract. 
    The application judge could reasonably see the request for an adjournment as a
    further attempt to delay the performance of the appellants obligations.

[4]

We note that the appellants relative inaction in the seven weeks
    between service of the application and the return date also supports the
    application judges assessment.  There is no reason that the request for an
    adjournment was not made weeks before the return date.

[5]

In addition, we note that there was some urgency in proceeding with the
    application from the respondents perspective.

[6]

The application judges refusal to adjourn the application was an
    exercise of his discretion.  As he had a reasonable basis for his decision, we
    decline to interfere.

[7]

The appeal is dismissed.  Costs to the respondent in the amount of
    $15,000, inclusive of disbursements and taxes.


